Case: 20-50681     Document: 00515950851         Page: 1     Date Filed: 07/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   July 23, 2021
                                  No. 20-50681                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Tommy Delando Burns,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:06-CR-89-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Tommy Delando Burns, federal prisoner # 35499-177, was convicted
   of one count of conspiracy to possess with intent to distribute crack cocaine
   and two counts of aiding and abetting the distribution of crack cocaine.
   Following a remand, he was resentenced to concurrent terms of 324 months


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50681     Document: 00515950851           Page: 2   Date Filed: 07/23/2021




                                    No. 20-50681


   in prison and five years of supervised release, but his sentences were
   subsequently reduced, and he is now serving concurrent terms of 262 months
   in prison. He moved in the district court for resentencing under the First
   Step Act of 2018, § 404, Pub. L. No. 115-391, 132 Stat. 5194, 5222 (2018), and
   he asked for a reduction of both his sentences and his terms of supervised
   release. Without a hearing, the district court denied the motion in an order
   without giving any reasons.
          Though district courts need not always explain why they have denied
   a motion, meaningful review is possible here only with a statement of reasons
   for the denial. See Peteet v. Dow Chem. Co., 868 F.2d 1428, 1436 (5th Cir.
   1989). Absent such a statement, we can only guess why the motion was
   denied. We thus REMAND for the limited purpose of allowing the district
   court to explain why it denied the motion, and we retain jurisdiction, as is
   customary for limited remands. See, e.g., United States v. Gomez, 905 F.3d
   347, 354-56 (5th Cir. 2018).




                                         2